Per Curiam.
By the petition for rehearing filed in this case the correctness of the legal propositions announced in the original opinion is conceded. It is claimed, however, that an application of these principles to the facts of this case does not warrant a reversal of the judgment of the court below.
The record before us shows that at the trial much stress was put by counsel upon the fact that Liehe was ordered to go upon the car. It is said in the former opinion of this court that “ Upon this testimony it is sought to hold the company for having ordered appellant into a position of extra hazard, and the court instructed the jury accordingly.” We did not deem it necessary to more specifically refer to the instructions upon this point at that time. But as counsel seem to be under the impression that the instructions do not warrant the conclusion then reached we will call attention to the sixth instruction given by the court and excepted to at the time by appellant. This instruction reads as follows :
“ The law extends some indulgence to an ordinary laboring man in the matter of obeying directions of those under whose employment he is, and entitles him to place some rebanee upon the supposed better judgment of his employer, *287•or upon that person who stands as the representative of' his employer, and upon the assurance given by his master or immediate superior under whose direction he may be engaged, so that if by obeying such person, he does not act so rashly as that no prudent man would so act, the law will not under ordinary circumstances impute negligence to him for obeying his superior, even although it is to some extent unwise and unsafe to do so. In other words the law will excuse him or justify him, in incurring some risks in obedience to his proper superior, but it will not excuse him for running right in the face of apparent and well known danger.”
This instruction should not have been given. The principle of law announced is inapplicable to the facts of this case and it is quite probable the jury were misled thereby. As stated in the opinion heretofore filed the circumstances show that Liehe was not justified in predicating anything upon the remark of the foreman. Liehe, in going upon the car, did only that which he had been in the habit of doing daily for months before. It is apparent that his action at the time was in no way influenced by anything said to him at the time by the foreman.
Appellee, therefore, is not in a position to claim any indulgence upon the ground that he was ordered into a position of extra hazard at the command of his master. The giving of the above instruction was error, for which the judgment must be reversed.
It is contended that the evidence in reference to the knowledge of the section-foreman of the alleged defect in the handcar was sufficient to go to the jury. The claim- being that Liehe was excused from pointing out the particular defect in the car to the section-foreman, for the reason that he, Liehe, had testified that the section-foreman knew of the defect. It may be conceded that there is some testimony in the record which would bear out this contention of counsel, although the entire evidence of the witness leaves this point immlved in much obscurity. As the judgment must be reversed for error in the instructions, to enter into a more ex*288tended discussion of the effect of such evidence would be a work of supererogation.
The petition for a rehearing is denied.